

115 HR 4930 IH: Disaster Assistance Rental Fairness Act
U.S. House of Representatives
2018-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4930IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2018Mr. Culberson introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act with respect to
			 Federal assistance to individuals and households, and for other purposes.
	
 1.Short titleThis Act may be cited as the Disaster Assistance Rental Fairness Act. 2.Federal assistance to individuals and householdsSection 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174) is amended by adding at the end the following:
			
 (k)ProhibitionNotwithstanding any other provision of this section, the President shall not consider the income of an individual or household in determining whether to provide, or continue to provide, to that individual or household rental assistance under this section..
		